*526
ORDER

PER CURIAM.
AND NOW, this 15th day of August, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issue. The issue accepted for appeal, as stated by Petitioner with slight modification, is:
Did the Commonwealth Court plainly misapply the applicable standard of review, given the substantial public importance of, and pressing public need for, the project for which zoning relief was properly awarded (conversion of the property to apartments for low-income seniors), where the court’s reversal of the well-supported zoning relief threatens completion of the project due to potential loss of substantial and necessary federal funding?